DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Examiner’s Note
The examiner recommends the applicant abandon this application in lieu of a CIP for the reasons below.  The application is absolutely replete with errors, inconsistencies, typos, and issues such that the examiner is guessing as to the operation of the valve and there are just too many for the examiner to list here.  It also appears that the applicant has not reviewed and proofread the claims (claims 1-7 were canceled but there were claims 1-8 originally so the claim numbers are all screwed up and newly submitted claims 9 and 10 which are now claims 10 and 11 are dependent upon canceled claim 1), specification (the new specification is unacceptable as applicant has submitted so many changes to which the examiner cannot even understand as there are so many and it still doesn’t make sense in regards to the holes being staggered and stepped) or drawings (the lead lines were just changed and no explanation of the inside of the tube or mobile disk or anything was submitted so the examiner has no idea how the device works) before submitting for the third time.  The examiner reserves the right to make the next office action final even if new art is used as many issues need to be fixed in order to do a proper search and examination of this application.

Claim Numbering Issues
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  The applicant canceled claims 1-7 and have added claims 8-10 but there already was a claim originally.  This original claim 8 is now dependent upon now canceled claim 4 so does not make sense and appears that the applicant meant to cancel it (this claim language appears to be in newly submitted claim 8, which is now claim 9, see below)
Misnumbered claims 8-10 been renumbered 9-11.  After renumbering, the examiner would like to note that claims 10 and 11 are dependent upon canceled claim 1.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Also, the references in the international search report are not supplied in an IDS either.

Drawings
The drawings are objected to because the perforations/bores on the bar are not shown as well as the relation between it and the perforations/bores on the movable disk and is unclear as to where and how the stainless steel screw is attached, there does not appear to be any valving in the drawings as the only perforation/bore in the bar 2 is the single central bore in Fig. 4 and if this goes all the way through then there would be no valving as it would just be open, there is no indication of where or how the screw is attached to the mobile disk and what else it is attached to change the mobile disk position.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show valving in any way and perforations or bores in the bar are not shown, on p. 5, line 13, “holes/perforation are made to the stainless steel screw” is not seen at all, on p. 5, line 14 the screw may be glued to the mobile disk (why would a screw be glued, wouldn’t it be screwed into something?) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valving must be shown and perforations or bores in the bar must be shown in relation to the valving or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "5" (p, 5, line 12) have both been used to designate a bar.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both pipe and bar (p. 5, line 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the implied language “The invention relates to”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: See all the objections above. The term “bar” is used to mean “tube,” while the accepted meaning is “a long rod or rigid piece of wood, metal, or similar material, typically used as an obstruction, fastening, or weapon.” The term is indefinite because the specification does not clearly redefine the term.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are absolutely replete with errors and inconsistencies such that they must be fixed in order to do a thorough search and examination.  The examiner has done the best he could by guessing how the device works and tried to make sense of the claims, but reserves the right to make the next office action final if new art is needed as the claims are unclear and indefinite at the current time.  Claim 8 is still here from the claims from claims of 5/24/21 that depends upon canceled claims 4/3/2/1 and is unexaminable (the examiner has included it with claim 9 rejection as they both include the screw.  In claim 9, the tube (2) is not shown in the drawings to have a plurality of staggered holes as claimed and the specification now states that the tube has “multiple stepped holes” which is not seen as synonymous and was not in the original specification so this is deemed new matter by the examiner.  Claim 9 also states that a movable disc or modulator (3) is inside the tube (2) but the diameter of the tube (2) and the movable disc (3) appear in Fig. 4 to be 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is still here from the claims from .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
The amendment filed 1/18/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: See all the objections and rejections above especially regarding the staggered and stepped holes which is not disclosed in the drawings or the specification and the examiner still does not know what the applicant’s device is or how it works.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 (from claims of 5/24/21 that depends upon canceled claims 4/3/2/1) and 9 (claim 8 listed in claims from 1/18/22), 10 (claim 9 listed in claims from 1/18/22), and 11 (claim 10 listed in claims from 1/18/22), as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mischanski US 3,026,899 in view of Siegrist, Jr. US 5,340,030.
	Regarding claims 8 and 9, Mischanski discloses a flow and pressure modulation valve used in pipes for the transport of liquids (is a pipe and transports fluid which is a liquid and this is also intended use), comprising two adapters 62, 63 and/or 68, 69 with female thread 73, 74 which are joined forming a housing which contains inside the other structural elements of the valve (Fig. 5, joined by 67), this union forms the outer part of 
	Regarding claim 10, Mischanski discloses the tube, pipe, movable disc and female threaded adapters can be manufactured from plastic, composite, ceramics, metallic materials, or PVC (Mischanski discloses the pipe 79 of metal (col. 3, lines 68-69) and female threaded adapters 68 and 69 of plastics (col. 4, lines 1-4), movable disk and tube are plastic ).
	Regarding claim 11, Mischanski is seen to disclose a process for manufacturing the flow and pressure modulation valve used in pipes for the transport of liquids of claim 1 (process based on apparatus and Mischanski is seen to be made this way or modified to by product by process), comprising: cutting a section of pipe and a section of a tube; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses a set screw which is well known in the art.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921